DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 04/25/2022 has been entered.   Upon entering the submission, claims 65, 162, and 180 are amended.  New claims 211-213 are added.  Claims 1-64, 66-67, 69-159, 164, 195, and 204-205 are cancelled.  Claims 65, 68, 160-163, 165-194, 196-203, and 206-213 are pending.   
Response to RCE Submission
	Applicant’s amendment is objected to for non-compliance with MPEP§714(c), which states “In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”   Claims 147-149, 151-152, 155, 158-159, 195, and 204-205 are indicated as “Cancelled”.   No claim texts shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.” See MPEP§714(c)(4)(i). Appropriate correction is required.

Claim rejection under 35 U.S.C. §112(b)

Applicant’s amendment obviates the rejection of claims 163, 165-167, 169, 170, 172, 174-175, 177, 180, and 185.  The rejection of claims 163, 165-167, 169, 170, 172, 174-175, 177, 180, and 185 is withdrawn.
Applicant cancels the rejected claim 164.  The rejection is moot.

Applicant’s argument over rejection of claim 168 is on the ground that the amount is qualified by “agglomeration of the core(s) is minimized during the method...”, one having ordinary skill in the art would understand that as long as the core(s) do not agglomerate while the method is being practiced, that amount of adsorbent material is considered within the scope of the claim.  Applicant’s argument is found not persuasive because “agglomeration of the core(s) during the method” of claim 65 depends on not only the amount of adsorbent material(s) but also the heating temperature of the slurry, and the pressure under which the method is carried out. Without defining the other affecting factors, the functional language “the amount of adsorbent material(s) is such that agglomeration of the core(s) is minimized during the method” is indefinite because it fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The rejection of claim 168 is maintained.

Applicant fails to respond to the rejection of claims 173, 176, 179, 182-184, 187-188, and 190 for containing a broad range or limitation of together with a narrow range or limitation. For example, claim 173 defines the broader range of limitation of at least one polymer is a non-cross-linked polymer together with a narrow range of the specific polymer “selected from the group consisting of polystyrene, polyethylene, poly(methyl methacrylate), polyvinyl chloride, polyamides, polyacrylonitrile butadiene styrene, polyacrylonitrile, polycarbonates, polyphenylene sulfide, polyether sulfone, polyphenylene oxide, nylon, polylactic acid, polytetrafluoroethylene, polyethylene terephthalate, polypropylene terephthalate, and combinations thereof; or wherein the ai least one polymer comprises polystyrene”.  Therefore, claim 173 may be considered indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  Claims 176, 179, 182-184, 187-188, and 190 for the same reason.  The rejection of claims 173, 176, 179, 182-184, 187-188, and 190 is maintained. 
Claim rejection under 35 U.S.C. §102(a)(1)
Applicant’s amendment to claim 65 obviates the rejection.  The rejection is hereby withdrawn.

Claim objection
Applicant’s amendment to claim 65 obviates the objection.  The objection is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 213 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 213 contains a phrase “the solvent is continually agitated for a period of time”, wherein “a period of time” is subject to subjective interpretation to different people.  The metes and bounds of claim 213 are not clear.  
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 212 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 212 depends on claim 65, and further limits “the at least one adsorbent material is at least one coat that substantially covers the surface area of the at least one core”.  However, this limitation has been cited in the base claim 65 “the heating causes the at least one core to become tacky such that the adsorbent material adheres to the at least one core, at least partially surrounding the at least one core”.  Therefore, the claimed scope of claim 65 and claim 212 is substantially the same.   Therefore, claim 212 fails to further limit the subject matter of the claim upon which it depends.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 65, 68, 160-163, 165-166, 168-173, 177-178, 180-185, 187-189, 191, 194, 198, 200-203, 206, and 211-213 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,138,473 (“the `473 patent”) evidenced by French Patent Specification No. 1,081,583 having English equivalent U.S. 2,987,774.

Applicant’s claim 65 is drawn to a method of making an adsorbent composition, the method comprising: heating a slurry comprising at least one core, at least one adsorbent material, and at least one solvent, whereby the at least one adsorbent material at least partially covers the at least one core to produce the adsorbent composition, wherein the solvent comprises a liquid; wherein the at least one core has at least one thermoplastic material, and whereby the beating causes the at least one core to become tacky such that the adsorbent material adheres to the at least one core, at least partially surrounding the at least one core.

The `473 patent discloses a method of manufacture of thermoplastic foams comprising the steps of mixing 100 parts by weight of polystyrene (core) with 5 parts by weight of adsorbent kieselguhr (silica gel) in powder form into an autoclave.  20 parts by weight of methyl chloride (liquid solvent) are then injected into the clave to make a slurry suspension.  The mixture is heated to 185 °C for 4 hours, after which the extrusion of the mass contained in it is effected at 130 °C (see EXAMPLE III).   EXAMPLE IV teaches the similar method except the adsorbent silica gel is replaced with active carbon (Ac 35 of Messrs).  Additional examples of preparing adsorbent compositions are also disclosed in EXAMPLEs II, V, and VI.   Therefore, the `473 patent anticipates claims 65, 68, 194, and 211-213.

In terms of claims 160 and 173, polystyrene is (i) wear resistance, (ii) resistance to corrosive condition(s), and iii) being non-porous; and disclosed in Applicant’s specification and claim 173. 

In terms of claim 161, the at least one adsorbent maternal (e.g. silica gel and active carbon) adheres via Van der Waals forces and/or mechanical adhesion to the core of polystyrene is considered to be an inherited property of the product prepared by the method of the `473 patent.

In terms of claim 162, the `473 patent teaches the solvent comprising methyl chloride, which meets the claim limitation. 

In terms of claim 163, the `473 patent teaches the solvent comprising methyl chloride, which is a substituted acyclic hydrocarbon. 

In terms of claim 165, the `473 patent teaches the at least one solvent is heated to a temperature of 185 °C, which reads on the claimed range of about 100°C to about 200°C.

In terms of claims 166, and 198, the `473 patent discloses the method is carried out in an autoclave and extruder disclosed in French Patent Specification No. 1,081,583 (page 3, lns. 20-22).  It is well-known that a reaction pressure inside of an autoclave and extruder is high.  French Patent Specification No. 1,081,583 with English equivalent U.S. 2,987,774 teaches the reaction is carried out under pressure between 15 to 20 and 40 to 50 atmospheres (col. 2, lns. 34-35 of U.S. 2,987,774). Therefore, the `473 patent evidenced by French Patent Specification No. 1,081,583 anticipates claim 166.

In terms of claim 168, “the amount of adsorbent material(s} is such that agelomeration of the core(s) is minimized during the method” is considered to be an inherited property of the amount of the adsorbent prepared by the method of the `473 patent.

In terms of claims 169-171, 177, and 200-202, see EXAMPLES III-IV of the `473 patent.

In terms of claims 172, 203, and 206, see EXAMPLES III-IV of the `473 patent teaches the core polymer of the thermoplastic material is polystyrene, which has a glass transition temperature of at least about 50°C.

In terms of claim 178 wherein the at least one core is a pellet and/or bead, the `473 patent teaches the core is polystyrene grains (page 1, lns. 43-44), which in interpreted as a pellet and/or bead.

In terms of claim 180 wherein the at least one adsorbent material is at least one coat, whereby the coverage ranges from about 10% of the surface area of the at least one core to about 100% of the surface area of the at least one core,   EXAMPLE III of the `473 patent discloses a method of manufacture of thermoplastic foams comprising the steps of mixing 100 parts by weight of polystyrene (core) with 5 parts by weight of adsorbent kieselguhr (silica gel) in powder form into an autoclave.  Because the mixture contains polystyrene (core) 20 times more over the adsorbent of silica gel, about 100% of the surface area of the adsorbent material should be covered by the at least one core of polystyrene. 

In terms of claims 181-185, the `473 patent teaches the adsorbent is silica gel or active carbon, which is adsorbent for metal(s) and/or metal ions listed in claim 182, wherein the adsorbent material is activated carbon or silica gel. 

In terms of claims 187-189, 191, see EXAMPLEs II, III, V, and VI of the `473 patent.


Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 167, 174-176, 179, 186-190, 192-193, and 207-210 are rejected under 35 U.S.C. 103 as being unpatentable over the `473 patent in view of EP1486530 A1 (“the `530 publication”), and U.S. 2,987,774 (“the `774 patent”). 

The `473 patent discloses a method of manufacture of thermoplastic foams comprising the steps of mixing 100 parts by weight of polystyrene (core) with 5 parts by weight of adsorbent kieselguhr (silica gel) in powder form into an autoclave.  20 parts by weight of methyl chloride (liquid solvent) are then injected into the clave to make a slurry suspension.  The mixture is heated to 185 °C for 4 hours, after which the extrusion of the mass contained in it is effected at 130 °C (see EXAMPLE III).   EXAMPLE IV teaches the similar method except the adsorbent silica gel is replaced with active carbon (Ac 35 of Messrs).  Additional examples of preparing adsorbent compositions are also disclosed in EXAMPLEs II, V, and VI.   

The `530 publication discloses a method of manufacture of an adsorbent particulate comprising activated carbon and expandable polystyrene (EPS) by extrusion wherein the activated carbon has particle size < 5 um [0017, 0026], and polystyrene polymer has a particle size 1.0-2.4 mm [0020, and claim 12].   The active carbon in an amount of 1-15 wt% based on the amount of styrene polymer [0027].  

The `774 patent discloses a method for producing porous bodies of thermoplastic materials comprising polystyrene under high-pressure between 15 to 20 and 40-50 atmospheres (col. 2, lns. 33-35).   

The difference between Applicant’s claim 167 and 199 and the `473 patent is the heating occurs for about 50 minutes to about 70 minutes for claim 167, while the `473 patent teaches the heating time is 4 hours. The `530 publication discloses a method of manufacture of an adsorbent particulate comprising activated carbon and expandable polystyrene (EPS) by extrusion, which can be fit in the range of about 50 minutes to about 70 minutes.  Furthermore,
the difference of heating time during mixing is obvious variation because optimization of reaction time is at grasp of one ordinary skilled in the art.  Generally, differences in reaction condition such as heating time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). 

In terms of claims 174-176, and 207-210, the difference is the `473 patent does not specifically disclose the polystyrene polymer is cross-linked polymer with various degree of cross-linking.  However, one ordinary skilled in the art would know that polystyrene polymer is a generic name which includes cross-linked polystyrene polymer, see “polystyrene” Wikipedia. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). 

In terms of claim 179, the difference is the `473 patent does not specifically disclose the core (e.g. polystyrene) has an average particle size greater than about 1 mm.  However, the difference is taught by the `530 publication, which discloses the polystyrene polymer has a particle size 1.0-2.4 mm [0020, and claim 12].  

In terms of claim 186, the difference is the `473 patent does not specifically disclose the adsorbent material is porous and has a surface area of about 50 m2/g to about 2600 m2/g.  However, the `473 patent teaches the adsorbent material is activated carbon.  It is well-known that activated carbon has surface area in excess of 500 m2/g, see “Activated carbon” of Wikipedia.

In terms of claim 190, the difference is the `473 patent does not specifically disclose the adsorbent material has at least one particle which has an average particle size greater than about 1 mm.  However, it is well-known that extruded activated carbon has a diameter from 0.8 to 130 nm, see “Extruded Activated carbon” under “Activated Carbon” of Wikipedia.

In terms of claims 192 and 193, the difference is the `473 patent does not disclose the solvent comprises methylene chloride, or water.  However, the `473 patent teaches the solvent is methyl chloride, a very similar compound with methylene chloride, which has the similar solvent property.  Regarding the solvent comprising water, it would be an obvious variation because all solvents contain some degree of moisture. 

In terms of claims 196-197, the difference is the `473 patent does not disclose the heating temperature is 120-150 °C to 140-150 °C. Instead, the `473 patent teaches the heating temperature is 185 °C. However, the `530 publication discloses a method of manufacture of an adsorbent particulate comprising activated carbon and expandable polystyrene (EPS) by extrusion at 130 °C (see the `473 patent EXAMPLE III, ln.30), which can be fit in the range of 120-150 °C to 140-150 °C for extrusion.  Furthermore, the difference is obvious variation because optimization of reaction temperature is at grasp of one ordinary skilled in the art.  Generally, differences in reaction condition such as heating temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). 


Conclusions
Claims 65, 68, 160-163, 165-194, 196-203, and 206-213 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731